EXHIBIT 10.1
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE RULE 24b-2
AMENDMENT No. 6 TO
PURCHASE AGREEMENT COM0188-10
This Amendment No. 6 to the Purchase Agreement COM0188-10, dated as of May 2,
2011 (“Amendment No. 6”) relates to the Purchase Agreement COM0188-10 (the
“Purchase Agreement”) between Embraer S. A. (f/k/a Embraer — Empresa Brasileira
de Aeronáutica S.A.) (“Embraer”) and Air Lease Corporation (“Buyer”) dated
October 5, 2010 (the “Agreement”). This Amendment No. 6 is between Embraer and
Buyer, collectively referred to herein as the “Parties”.
This Amendment No. 6 sets forth additional agreements between Embraer and Buyer
with respects to the matters set forth herein.
Except as otherwise provided for herein, all terms of the Purchase Agreement
shall remain in full force and effect. All capitalized terms used in this
Amendment No. 6 which are not defined herein shall have the meaning given in the
Purchase Agreement. In the event of any conflict between this Amendment No. 6
and the Purchase Agreement, the terms, conditions and provisions of this
Amendment No. 6 shall control.
WHEREAS, this Amendment No. 6 sets forth additional agreements between Embraer
and Buyer relative to (i) the purchase of five (5) additional EMBRAER 190
Aircraft and (ii) a second restatement of Attachment B.
WHEREAS, [*].
NOW, THEREFORE, for good and valuable consideration which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:
1. SUBJECT
Item 2.1 of Article 2 of the Purchase Agreement shall be deleted and replaced by
the following:
“2.1 Embraer shall sell and deliver and Buyer shall purchase and take delivery
of twenty-five (25) EMBRAER 190 Aircraft and five (5) EMBRAER 175 Aircraft.”
2. [*] AIRCRAFT SUPPORT
2.1 The [*], as described in Attachment “A6” attached to this Amendment No. 6
which shall be incorporated into the Purchase Agreement as Attachment “A6”. In
respect of the [*], all references in the Purchase Agreement to Attachment “A”
shall be deemed to be a reference to Attachment “A6”.
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11 Amendment No. 6 to Purchase Agreement COM0188-10   Page 1 of 7

 



--------------------------------------------------------------------------------



 



2.2 The [*], as described in Attachment “B6” attached to this Amendment No. 6,
which shall be incorporated into the Purchase Agreement as Attachment “B6”. In
respect of the [*], all references in the Purchase Agreement to Attachment “B”
shall be deemed to be references to Attachment “B6”. Attachment “B” shall not
apply to [*]. Any reference to the term “Aircraft” in the Attachment “B6” shall
be deemed to be a reference to the [*].
3. PRICE
3.1 Item 3.1 of Article 3 of the Purchase Agreement shall be deleted and
replaced by the following:
“3.1 Subject to the terms and conditions of this Agreement, Buyer agrees to pay
Embraer, in United States dollars, for each Aircraft as follows:

                              Aircraft Basic   Economic Aircraft   Model   [*]  
Price   Conditions
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]

3.2 Item 3.4 of Article 3 of the Purchase Agreement shall be deleted and
replaced by the following:
[*]
3.3 A new item 3.5 is hereby added to Article 3, as follows:
[*]
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11 Amendment No. 6 to Purchase Agreement COM0188-10   Page 2 of 7

 



--------------------------------------------------------------------------------



 



4. DELIVERY
Article 5 of the Purchase Agreement and its delivery schedule table is hereby
deleted and replaced by the following:
“Subject to payment in accordance with Article 5 and the provisions of Articles
7 and 9, Embraer shall offer the Aircraft to Buyer for inspection, acceptance
and subsequent delivery in FAF condition, at Embraer premises in São José dos
Campos, State of São Paulo, Brazil, on a date within the month indicated in the
schedule below:

                                      Contractual   A/C              
Contractual   A/C     A/C   Delivery Date   Model   [*]   A/C   Delivery Date  
Model   [*]
01
       [*] 11   [*]   [*]     16     [*]   [*]   [*]
02
  [*]   [*]   [*]     17     [*]   [*]   [*]
03
  [*]   [*]   [*]     18     [*]   [*]   [*]
04
  [*]   [*]   [*]     19     [*]   [*]   [*]
05
  [*]   [*]   [*]     20     [*]   [*]   [*]
06
  [*]   [*]   [*]     21     [*]   [*]   [*]
07
  [*]   [*]   [*]     22     [*]   [*]   [*]
08
  [*]   [*]   [*]     23     [*]   [*]   [*]
09
  [*]   [*]   [*]     24     [*]   [*]   [*]
10
  [*]   [*]   [*]     25     [*]   [*]   [*]
11
  [*]   [*]   [*]     26     [*]   [*]   [*]
12
  [*]   [*]   [*]     27     [*]   [*]   [*]
13
  [*]   [*]   [*]     28     [*]   [*]   [*]
14
  [*]   [*]   [*]     29     [*]   [*]   [*]
15
  [*]   [*]   [*]     30     [*]   [*]   [*]

Except as otherwise expressly provided differently elsewhere in this Agreement,
the date indicated in the schedule above shall be deemed to be the last day of
the month set forth in Article 5.”
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11 Amendment No. 6 to Purchase Agreement COM0188-10   Page 3 of 7

 



--------------------------------------------------------------------------------



 



5. [*]
[*]
6. ATTACHMENT B CHANGES
Article 2.3.1.h of Attachment B to the Purchase Agreement shall be deleted and
replaced by the following:
“h. The familiarization programs referred to above covers:
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11 Amendment No. 6 to Purchase Agreement COM0188-10   Page 4 of 7

 



--------------------------------------------------------------------------------



 



h.1 One (1) pilot familiarization program for [*] including (i) ground
familiarization as regards Aircraft systems, weight and balance, performance and
normal/emergency procedures [*]. Simulator training includes the services of an
instructor and will be carried out on a level D simulator. Buyer’s Customers
shall be solely responsible for selecting experienced training pilots that are
fluent in English and duly qualified in multi-engine aircraft operations,
navigation and communication. [*]
h.2 One (1) maintenance familiarization course for [*] qualified mechanics each
entitled to [*]. This course shall consist of classroom familiarization with
Aircraft systems and structures and shall be in accordance with ATA
specification 104, level III. [*]
h.3 One (1) flight attendant familiarization course [*]. This course shall
consist of classroom familiarization (2 Days duration), including a general
description of Aircraft safety procedures and flight attendant control panels.
[*]
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11 Amendment No. 6 to Purchase Agreement COM0188-10   Page 5 of 7

 



--------------------------------------------------------------------------------



 



7. MISCELLANEOUS
The provisions of Articles 18, 19, 28, 29, 30 and 31 of the Purchase Agreement
apply mutatis mutandis. All other provisions of the Agreement that have not been
specifically amended or modified by this Amendment No. 6 shall remain valid in
full force and effect without any change.

      COM0094-11 Amendment No. 6 to Purchase Agreement COM0188-10   Page 6 of 7

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 6 to Purchase Agreement to be
effective as of the date first written above.

                      EMBRAER S. A.       AIR LEASE CORPORATION    
 
                   
By
  /s/ Artur Coutinho       By   /s/ John D. Poerschke    
 
                   
Name:
  Artur Coutinho       Name:   John D. Poerschke    
Title:
  Executive Vice President of Industrial Operations       Title:   Senior Vice
President    
 
                   
By
Name:
  /s/ José Luis D’Avila Molina
 
José Luis D’Avila Molina       Date:
Place:   May 2, 1011
Los Angeles, CA    
Title:
  Vice President, Contracts
Airline Market                
 
                   
Date:
  May 2, 1011                
Place:
  São José Campos, SP
Brazil                
 
                   
Witness:
  /s/ Claudiana Bueno
 
      Witness:   /s/ Isaura Melendrez
 
   
Name:
  Claudiana Bueno       Name:   Isaura Melendrez    

      COM0094-11 Amendment No. 6 to Purchase Agreement COM0188-10   Page 7 of 7

 



--------------------------------------------------------------------------------



 



ATTACHMENT “A6”
AIRCRAFT CONFIGURATION (E190 [*])

1.   STANDARD AIRCRAFT       The Aircraft EMBRAER 190 shall be manufactured
according to (i) the standard configuration specified in the Technical
Description TD-190 Rev. 9 dated June 2007, the Technical Description, although
not attached hereto, is incorporated herein by reference, and (ii) the
characteristics described in the items below.   2.   OPTIONAL EQUIPMENT:   2.1  
Aircraft Model and Engines       [*]   2.2   Selected Optional Equipment      
[*]

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Attachment “A6” to Amendment 6 to PA COM0188-10   Page 1 of
5

 



--------------------------------------------------------------------------------



 



ATTACHMENT “A6”
AIRCRAFT CONFIGURATION (E190 [*])

    [*]

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Attachment “A6” to Amendment 6 to PA COM0188-10   Page 2 of
5

 



--------------------------------------------------------------------------------



 



ATTACHMENT “A6”
AIRCRAFT CONFIGURATION (E190 [*])

2.3.   Interior Configuration— [*]

          [*]
3. FINISHING

    The [*] will be delivered to Buyer as follows:

3.1   EXTERIOR FINISHING:

    The fuselage of the Aircraft shall be painted according to Buyer’s colour
and paint scheme, which shall be supplied to Embraer by Buyer on or before [*]
prior to the first Aircraft contractual delivery date. The wings and the
horizontal stabilizer shall be supplied in the standard colours, i.e., grey
BAC707.       [*]

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Attachment “A6” to Amendment 6 to PA COM0188-10   Page 3 of
5

 



--------------------------------------------------------------------------------



 



ATTACHMENT “A6”
AIRCRAFT CONFIGURATION (E190 [*])

3.2   INTERIOR FINISHING:       Buyer shall inform Embraer [*]       [*]   3.3  
SUPPLIER FURNISHED EQUIPMENT (SFE) AND BUYER INSTALLED EQUIPMENT (BIE):      
Buyer may choose to have carpets, tapestries, seat covers and curtain fabrics
supplied to Embraer for installation in the Aircraft as BFE. Materials shall
conform to the required standards and comply with all applicable regulations and
airworthiness requirements. Delays in the delivery of BFE equipment or quality
restrictions that prevent the installation thereof in the time frame required by
the Aircraft manufacturing process shall entitle Embraer to either delay the
delivery of the Aircraft or present the Aircraft to Buyer without such BFE, in
which case Buyer shall not be entitled to refuse acceptance of the Aircraft. All
BFE equipment shall be delivered in DDP conditions (Incoterms 2000) to C&D
Zodiac — 14 Centerpointe Drive, La Palma, CA 90623, USA, or to another place to
be timely informed by Embraer.       The Aircraft galleys have space provisions
for the following BIE items that, unless timely agreed by the Parties, are not
supplied or installed by Embraer: Trolleys, ovens, coffee makers, hot jugs,
water boilers and standard units.       [*], shall be acquired by Buyer and
installed on the Aircraft by Buyer after delivery thereof.   3.4   EMBRAER RIGHT
TO PERFORM FOR BUYER:       If Buyer fails to make any choice or definition
which Buyer is required to make regarding the exterior and interior finishing of
any Aircraft or to inform Embraer thereof, Embraer shall have the right, but not
the obligation, to tender the Aircraft for delivery (a) painted white and
(b) fitted with an interior finishing selected by Embraer at its reasonable
discretion.       The taking of any such action by Embraer pursuant to this
Article shall not constitute a waiver or release of any obligation of Buyer
under the Purchase Agreement, nor a waiver of any event of default which may
arise out of Buyer’s non-performance of such obligation, nor an election or
waiver by Embraer of any remedy or right available to Embraer under the Purchase
Agreement.       No compensation to Buyer or reduction of the Aircraft Basic
Price shall be due by virtue of the taking of any such actions by Embraer and
Embraer shall be entitled to charge Buyer for the amount of the reasonable
expenses incurred by Embraer in connection with the performance of or compliance
with such agreement, as the case

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Attachment “A6” to Amendment 6 to PA COM0188-10   Page 4 of
5

 



--------------------------------------------------------------------------------



 



ATTACHMENT “A6”
AIRCRAFT CONFIGURATION (E190 [*])

    may be, payable by Buyer within ten (10) Days from the presentation of the
respective invoice by Embraer to Buyer.

4.   REGISTRATION MARKS, TRANSPONDER AND ELT CODES:       The Aircraft shall be
delivered to Buyer with the registration marks painted on them. The registration
marks, the Mode S transponder code and ELT protocol coding shall be supplied to
Embraer by Buyer no later than ninety (90) Days before each relevant Aircraft
Contractual Delivery Date. Embraer shall be entitled to tender the Aircraft for
delivery to Buyer without registration marks, with an uncoded Mode S transponder
and uncoded ELT in case Buyer fails to supply such information to Embraer in due
time   5.   EXPORT CONTROL ITEMS       The Aircraft contains (i) an IESI
(Integrated Electronic Standby Instrument System) manufactured by Thales
Avionics with an embedded QRS-11 gyroscopic microchip used for emergency backup
and flight safety information, and (ii) IRU (Inertial Reference Unit)
manufactured by Honeywell International. The IESI and the IRU that are
incorporated into this Aircraft are subject to export control under United
States of America law. Transfer or re-export of such items (whether or not
incorporated into the Aircraft), as well as their related technology and
software may require prior authorization from the US Government.*

IT IS HEREBY AGREED AND UNDERSTOOD BY THE PARTIES THAT IF THERE IS ANY CONFLICT
BETWEEN THE TERMS OF THIS ATTACHMENT “A6” AND THE TERMS OF THE TECHNICAL
DESCRIPTION ABOVE REFERRED, THE TERMS OF THIS ATTACHMENT “A6” SHALL PREVAIL.
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Attachment “A6” to Amendment 6 to PA COM0188-10   Page 5 of
5

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE

1.   FERRY FLIGHT ASSISTANCE   1.1   Embraer will make available to Buyer’s
Customer, at no additional charge, the services of a third party representative
at the airport in which the Aircraft will make the last stop in Brazilian
territory, to support Buyer’s Customer’s crew in the interface with Brazilian
customs clearances. Such services do not include handling services as refueling,
ground equipment and communications and Buyer’s Customer shall hire such
services from a handling service company. Buyer’s Customer shall also be
responsible for the flight documents (including but not limited to IFR templates
& charts) and overflight permits required for the ferry flight.       If it is
necessary that any ferry equipment be installed by Embraer in the Aircraft for
the ferry flight between Brazil and its final destination, Embraer will make
available, upon Buyer’s Customer’s written request, a standard and serviceable
ferry equipment kit to Buyer’s Customer (hereinafter the “Kit”) at no charge to
Buyer’s Customer, except as set forth below. In this case, Buyer’s Customer
shall immediately upon the arrival of the Aircraft at its final destination,
remove the Kit from the Aircraft and return it to a freight forwarder agent as
determined by Embraer, in FCA (Free Carrier — Incoterms 2000) condition.

    In case Embraer provides the Kit to Buyer’s Customer and (i) the Kit is
utilized, whether totally or not, such decision to be taken in Embraer’s
reasonable discretion (except for communication equipment temporarily installed
for the ferry flight), or (ii) the Kit is not returned to Embraer complete and
in the same condition as it was delivered to Buyer’s Customer within sixty
(60) Days after the respective Aircraft Actual Delivery Date, complete and in
the same condition as it was delivered to Buyer’s Customer. In any such cases,
Buyer’s Customer shall pay Embraer the value of a new Kit upon presentation of
an invoice by Embraer and then the original Kit shall become the property of
Buyer’s Customer. In addition, the availability of another Kit for the next
occurring Aircraft ferry flight after such sixty (60) Day period shall not be an
Embraer obligation.

2.   PRODUCT SUPPORT PACKAGE   2.1.   MATERIAL SUPPORT   2.1.1.   SPARES POLICY

Embraer guarantees the supply of spare parts, ground support equipment and
tooling, except engines and their accessories, hereinafter referred to as
“Spare(s)”, for the Aircraft for a period of ten (10) years after production of
the last aircraft of the same type. Such Spares shall be supplied according to
the prevailing availability, sale conditions, delivery schedule and effective
price on the date of acceptance by Embraer of a purchase order placed by Buyer
or Buyer’s Customer for any of such items. The
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 1 of 10

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE
Spares may be supplied either by Embraer in Brazil or through its subsidiaries
or distribution centers located abroad.
The sale and export of Spares to Buyer and Buyer’s Customer may be subject to
export controls and other export documentation requirements of the United States
and other countries. Buyer and Buyer’s Customer will agree that neither Embraer
nor any of its subsidiaries, affiliates or Vendors shall be liable for failure
to provide Spares and/or services, including without limitation the Services,
under this Agreement or otherwise as a result of any ruling, decision, order,
license, regulation, or policy of the competent authorities prohibiting the
sale, export, re-export, transfer, or release of a Spare or its related
technology. Buyer and Buyer’s Customer shall comply with any conditions and
requirements imposed by the competent authorities and, upon Embraer’s request,
shall execute and deliver to Embraer any relevant end-user certificates.
Export of (i) IESI (Integrated Electronic Standby Instrument System)
manufactured by Thales Avionics with an embedded QRS-11 gyroscopic microchip
used for emergency backup and flight safety information and (ii) IRU (Inertial
Reference Unit) manufactured by Honeywell International are subject to export
control under United States laws. Transfer or re-export of such items, as well
as their related technology and software, may require prior authorization from
the U.S. Government.
2.1.2. RSPL
Upon Buyer’s or Buyer’s Customers’ request, Embraer shall present to Buyer or
Buyer’s Customer a recommended Spare provisioning list (the “RSPL”). The
objective of the RSPL is to provide Buyer’s Customers with a detailed list of
Spares and respective quantities that will be necessary to support the initial
operation and maintenance of the Aircraft by Buyer’s Customers. Such
recommendation will be based on the experience of Embraer and on the operational
parameters established by Buyer’s Customers.
Embraer will provide a qualified team to attend pre-provisioning conferences as
necessary to discuss Buyer’s Customers’ requirements and the RSPL as well as any
available spare parts support programs offered by Embraer. Such meeting shall be
held at a mutually agreed upon place and time, but in no event less than [*].
Buyer’s Customers may acquire the items contained in the RSPL directly from
Embraer or directly from Vendors. Items contained in the RSPL for which Buyer’s
Customer places a purchase order with Embraer (the “IP Spares”), will be
delivered by Embraer to Buyer’s Customer within [*], in FCA (Free Carrier —
Incoterms 2000) condition, at the port of clearance indicated by Embraer.
In order to ensure the availability of IP Spares in accordance with the
foregoing at the time of entry into service of the first Aircraft, Buyer will
notify Buyer’s Customers that each of Buyer’s Customers needs to commit to place
a purchase order with Embraer for
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 2 of 10

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE
those IP Spares for which of Buyer’s Customers has decided to acquire from
Embraer, as soon as practical and in any event not less than [*] prior to the
Contractual Delivery Date of the first Aircraft. At the reasonable request of
Embraer, each of Buyer’s Customers shall demonstrate that it has provided for
the acquisition of those IP Spares that Buyer’s Customer has decided to acquire
from sources other than Embraer, in order to complement the RSPL in a timely
manner.
2.1.3. OTHER SPARES SERVICES
Embraer will maintain a call center for the AOG services, twenty four (24) hours
a day, seven (7) days a week. All the contacts with the call center can be made
through regular direct lines in Brazil (phone and fax), e-mail and also through
the FlyEmbraer e-commerce in case any of Buyer’s Customers subscribe to this
service. The information concerning regular direct lines and e-mail address
shall be obtained through the Customer Account Manager designated to Buyer or
Buyer’s Customer by Embraer or through Embraer’s Customer Service offices.
Embraer will, subject to availability, deliver parts pursuant to an AOG order
from the location which is nearer to Buyer’s Customer premises, in FCA (Free
Carrier — Incoterms 2000) condition, Embraer facility, in accordance with
Buyer’s Customer’s shipping instructions.
Routine and/or Critical Spares: Embraer will deliver routine and/or critical
Spares (other than AOG Spares) in FCA condition, Embraer facility, from the
location were such spares are available. Routine and/or critical Spares shall be
delivered according to their lead times, depending upon the purchase order
priority. All spares will be delivered with the respective authorized release
certificate or any similar document issued by a duly authorized person.
2.2. AIRCRAFT TECHNICAL PUBLICATIONS:
2.2.1. EMBRAER PUBLICATIONS
Embraer shall supply, at no additional charge to Buyer, with the delivery of
each Aircraft, [*] of the operational and maintenance publications applicable
thereto, issued under the applicable specification and in the English language
and in accordance with the breakdown presented in Exhibit 1 to this Attachment
“B6” (the “Technical Publications”). [*]
At no additional charge to Buyer, Embraer will also supply, with delivery of
each Aircraft, one (1) hard-copy of the mandatory onboard operational manuals.
The revision service for these publications, including mailing services and the
software license for the CD-ROM, if applicable, shall be provided, at no
additional charge for the period [*] and subsequently at the then prevailing
Embraer list price. After such period, the mailing services shall also be borne
by Buyer.
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 3 of 10

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE
Buyer and Buyer’s Customers may also access on-line Technical Publications at
the web-based FlyEmbraer portal, conditional to the execution of a license
agreement. This service is available at no additional charge to Buyer while
Buyer or Buyer’s Customer has a valid subscription of the Technical Publications
with Embraer. The use of Technical Publications obtained from FlyEmbraer is
subject to prior approval of the relevant airworthiness authorities.
2.2.2. VENDOR PUBLICATIONS
One (1) copy of technical publications regarding parts, systems or equipment
supplied by Vendors and installed by Embraer in the Aircraft during the
manufacturing process, will be supplied to Buyer and Buyer’s Customer in
connection with the delivery of each Aircraft directly by such Vendors, in their
original content and available format/media. Vendors are also responsible for
keeping publications updated through a direct communication system with Buyer’s
Customer. Embraer shall use commercially reasonable efforts to cause Vendors to
supply their respective technical publications in a prompt and timely manner.
[*]
2.2.3. PERFORMANCE SOFTWARE
Embraer shall [*], the following software running on Microsoft Windows
operational system:

    [*]

The license of either software allows its installation and use by Buyer and
Buyer’s Customer in [*], provided however that Buyer and Buyer’s Customer shall
acknowledge that such software are the property of Embraer and guarantee to
Embraer that it will not modify, sell, transfer or in any other way convey to
any third party without the prior written consent of Embraer.
The revision service for the software shall be provided at no additional charge
to Buyer and Buyer’s Customer for a period [*]. After such period, revision
service will be available at the then prevailing Embraer list prices.

2.2.4.   The Parties further understand and agree that in the event Buyer and/or
Buyer’s Customer elects not to take all or any one of the Technical Publications
above mentioned, or revisions thereof, no refund or other financial adjustment
of the Aircraft Basic Price will be made.

2.3.   SERVICES       At no additional charge to Buyer, except as set forth
below, Embraer shall provide the Services described in this Article 2.3, in
accordance with the terms and conditions below:

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 4 of 10

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE

2.3.1   Familiarization Programs:

  a.   The familiarization programs specified below are offered at no additional
charge to Buyer or Buyer’s Customer, except for any travel and board & lodging
expenses of Buyer or Buyer’s Customer’s trainees and except for any operational
and incidental expenses related to training requirements (including but not
limited to expenses related to training facilities approval and training program
approval) of Buyer’s Customer, whether imposed by the Airworthiness Authority or
other authority of Buyer’s Customer’s country having jurisdiction, and which
differ from or are supplementary to the standard familiarization programs
described herein. *     b.   The familiarization programs shall, at Embraer’s
criteria, be conducted by Embraer, Flight Safety International or other Embraer
designated training provider, in accordance with the scope, syllabi and duration
of the training program developed by Embraer, Flight Safety International or
other Embraer-designated training provider. Such familiarization programs shall
be in accordance with all applicable regulations and requirements of and
approved by the Airworthiness Authority. Buyer’s Customer may choose to use the
training programs “as is” or to develop its own training programs. In any case
each of Buyer’s Customers shall be solely responsible for preparing and
submitting its training programs to the Airworthiness Authority for approval.  
  c.   All familiarization programs shall be provided at the training centers of
Embraer, Flight Safety International or other Embraer designated training
provider at its respective training center or in such other location as Embraer,
Flight Safety International or other Embraer designated training provider may
reasonably indicate. Buyer’s Customers shall be responsible for all costs and
expenses related to the training services (such as but not limited to instructor
travel tickets, local transportation, lodging, per diem and non-productive
days), in the event Buyer’s Customer requires that any training services be
carried outside such indicated training facilities.     d.   Notwithstanding the
eventual use of the term “training” in this paragraph 2.3.1, the intent of this
program is solely to familiarize Buyer’s Customers’ pilots, mechanics, employees
or representatives with the operation and maintenance of the Aircraft. It is not
the intent of Embraer to provide basic training (“ab-initio”) to any
representatives of Buyer’s Customers.     e.   Any trainee appointed by Buyer or
Buyer’s Customer for participation in any of the familiarization programs shall
be duly qualified per the governing body in the country of such Buyer’s
Customer’s operation and

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 5 of 10

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE

      fluent in the English language as all training will be conducted in, and
all training material will be presented in, such language. Pilots and mechanics
shall also have previous experience in the operation and maintenance, as
applicable, of jet aircraft or, at a minimum, of twin-engine turboprop aircraft.
Neither Embraer, Flight Safety International nor other Embraer designated
training provider make any representation or give any guarantee regarding the
successful completion of any training program by Buyer’s Customers’ trainees,
for which Buyer’s Customers are solely responsible.

  f.   The familiarization programs shall be completed [*].     g.   Training
entitlements that [*].     h.   The familiarization programs referred to above
covers:         h.1 One (1) pilot familiarization program for [*] including
(i) ground familiarization as regards Aircraft systems, weight and balance,
performance and normal/emergency procedures. [*] Simulator training includes the
services of an instructor and will be carried out on a level D simulator.
Buyer’s Customers shall be solely responsible for selecting experienced training
pilots that are fluent in English and duly qualified in multi-engine aircraft
operations, navigation and communication.         h.2 One (1) maintenance
familiarization course for [*] qualified mechanics each entitled to [*]. This
course shall consist of classroom familiarization with Aircraft systems and
structures and shall be in accordance with ATA specification 104, level III.

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 6 of 10

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE

      h.3 One (1) flight attendant familiarization course for [*]. This course
shall consist of classroom familiarization (2 Days duration), including a
general description of Aircraft safety procedures and flight attendant control
panels.

  i.   The presence of Buyer’s Customers’ authorized trainees shall be allowed
exclusively in those areas related to the subject matter hereof and Buyer’s
Customers will be responsible for holding harmless Embraer from and against all
and any kind of liabilities in respect of such trainees to the extent permitted
by law, on terms and conditions acceptable to Embraer in its reasonable
discretion.

2.3.2   On site support

  a.   Embraer shall provide to [*] of one field support representative (“FSR”),
at [*]. The FSR shall assist the technicians and mechanics of Buyer or Buyer’s
Customer or Buyer’s Customer’s customers on the Aircraft maintenance [*] Buyer
may allocate such FSR support among the Aircraft in such amounts as it
reasonably determines. The following conditions shall apply:

  §   The support allowance provided [*] prior notice of the request to place a
FSR on a location;     §   Each FSR shall stay [*];     §   Buyer’s rights to
allocate such FSR support shall end [*].     §   Embraer will assist Buyer and
Buyer’s Customers in developing a customized product support package to meet
individual operator needs at service entry. [*]

  b.   At no charge to Embraer, Buyer’s Customers shall provide such FSR
(hereinafter defined as “Embraer Rep”) with communication services
(international telephone line, facsimile, internet service and photocopy
equipment) as well as suitable secure and private office facilities and related
equipment including desk, table, chairs and file cabinet, located at each of
Buyer’s Customers’ main base of operation or other location as may be mutually
agreed by the Parties. Buyer will ask Buyer’s Customers to (a) arrange all
necessary work permits and airport security clearances required for Embraer Rep,
to permit the accomplishment of the Services mentioned in this item 2.3.2, in
due time; and (b) obtain all necessary custom clearances both to enter and
depart from Buyer’s Customers’ country for Embraer’s Rep and their personal
belongings and professional tools.

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 7 of 10

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE

  c.   During the stay of the Embraer Rep at Buyer’s Customers’ facilities,
Buyer’s Customers shall permit access to the maintenance and operation
facilities as well as to the data and files of each Buyer’s Customer’s Aircraft
fleet.     d.   Embraer shall bear all expenses of the Embraer Rep, including
without limitation transportation, board and lodging, while the Embraer Rep is
rendering such on site support at each Buyer’s Customers’ main facility or other
location as may be mutually agreed by the parties. Buyer’s Customers shall bear
all expenses related to the transportation, board & lodging of the Embraer Rep
in the event any Embraer Rep is required to render the Services provided for
herein in any place other than [*] or other location as may be mutually agreed
by the parties.     e.   The Embraer Rep shall not participate in test flights
or flight demonstrations without the previous written authorization from
Embraer.     f.   Buyer’s Customers shall include Embraer as additional insured
in its Hull and Comprehensive Airline Liability insurance policies in accordance
with the clauses contained in Exhibit “2” to this Attachment B. Buyer’s
Customers shall supply Embraer with a copy of such endorsements to the insurance
policies within forty eight (48) hours prior to the date of which the Services
are to begin (and prior to each renewal of Buyer’s Customer Hull and
Comprehensive Airline Liability insurance).     g.   The Parties further
understand and agree that in the event Buyer elects not to take all or any
portion of the on site support provided for herein, no refund or other financial
adjustment of the Aircraft Basic Price will be made since such on site support
is offered at no charge to Buyer. Any other additional on site support shall
depend on mutual agreement between the Parties and shall be charged by Embraer
accordingly.     h.   The presence of Embraer Rep shall be allowed exclusively
in those areas related to the subject matter hereof and Embraer agrees to hold
harmless Buyer and Buyer’s Customer from and against all and any kind of
liabilities in respect of such Embraer Rep to the extent permitted and required
by law.

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 8 of 10

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE

  i.   Embraer may, at its own cost and without previous notice to Buyer or
Buyer’s Customer, substitute at its sole discretion the Embraer Reps rendering
the Services with another Embraer Rep that is equally qualified, at any time
during the period in which Services are being rendered. *     j.   The rendering
of the Services by Embraer’s Rep shall, at all times, be carried out in
compliance with the applicable labor legislation of the country from where the
company employing the Embraer Rep is located.     k.   During the rendering of
the Services, while on the premises of Buyer’s Customers, Embraer Reps shall
strictly follow the administrative routines and proceedings of Buyer’s
Customers, which shall have been expressly and clearly informed to Embraer Reps
upon their arrival at said premises.     l.   Embraer shall have the right to
interrupt the rendering of the Services (i) should any situation occur which, at
the sole discretion of Embraer, could represent a risk to the safety or health
of Embraer Reps or (ii) upon the occurrence of any of the following events:
strike, insurrection, labor disruptions or disputes, riots, or military
conflicts. Upon the occurrence of such an interruption, Embraer shall resume the
rendering of the Services for the remainder period immediately after having been
informed by Buyer’s Customer, in writing, of the cessation thereof. No such
interruption in the rendering of the Services shall give reason for the
extension of the Services beyond the periods identified above.

2.3.3   Account Manager       Embraer shall assign non-dedicated Account
Managers to support Buyer and Buyer’s Customers shortly after execution of the
Purchase Agreement and to support the operations of all Aircraft in revenue
service for passenger transportation. The Account Manager will be responsible
for coordinating all product support related actions of Embraer aiming to assure
a smooth Aircraft introduction into service and, thereafter, for concentrating
and addressing all issues concerning the operation of the Aircraft by Buyer or
Buyer’s Customers. A team composed of regional technical representatives,
regional spare parts representatives and regional field engineers, as necessary
and applicable, shall support the Account Manager.

    As Buyer will be leasing the Aircraft to Buyer ´‘s Customers, then to the
extent that any of Buyers Customers will avail themselves of any of the Product
Support Package, Buyer will have Buyer ´‘s Customers agree in form and substance
reasonably satisfactory to Embraer that, to the extent permitted by law, such
Buyer’s Customer will indemnify and hold harmless Embraer and Embraer’s
officers, agents, employees and assignees from and against all

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 9 of 10

 



--------------------------------------------------------------------------------



 



ATTACHMENT B6 — [*] SUPPORT PACKAGE

    liabilities, damages, losses, judgments, claims and suits, including costs
and expenses incident thereto, which may be suffered by, accrued against, be
charged to or recoverable from Embraer and/or Embraer’s officers, agents,
employees and assignees by reason of loss or damage to property, including the
Aircraft, or by reason of injury or death of any person resulting from or in any
way connected with the performance of services by employees, representatives or
agents of Embraer for or on behalf of Buyer’s Customer related to Aircraft
delivered by Embraer to such Buyer’s Customer, including, but not limited to,
the Services and any other services such as technical operations, maintenance,
and training services and assistance performed while on the premises of Embraer
or Buyer’s Customer, while in flight on the relevant Aircraft or while
performing any such activities, at any place, in conjunction with the operations
of such Aircraft (collectively referred to as “Indemnified Services”) but for
those liabilities, damages, losses, judgments, claims and suits which are caused
by the gross negligence or the willful misconduct of Embraer officers, employees
or directors, in rendering the Indemnified Services. If Buyer fails to obtain
such indemnity from any Buyer’s Customer, or if Buyer requests that Embraer
perform services for Buyer, then Buyer shall be responsible to provide this
indemnity to Embraer for the relevant Aircraft and relevant services.

2.3.4   Technical and Engineering Support       Embraer shall provide remote
technical and engineering support services, twenty-four (24) hours a Day and
seven (7) Days a week, for airframe and systems. This service may be accessed by
phone, fax and e-mail at the main facilities of Embraer and is designed to
support daily operations of the Aircraft by Buyer’s Customers by assisting Buyer
or Buyer’s Customers with the identification and investigation of the causes of
in-services issues and during AOG situations, as required. This service is
offered at no charge to Buyer and Buyer’s Customer within such scope and is
available for as long as the Aircraft continues to operate in regular passenger
revenue service.       Technical and engineering support is also available to
assist Buyer and/or Buyer’s Customers in performing structural repairs on the
Aircraft. Such assistance consists of the analysis of damage reports submitted
by Buyer or Buyer’s Customers, preparation of instructions for repair in
accordance with structural repair standard of Embraer. This support shall be
provided [*] the then current rates for engineering services in accordance with
Embraer price list.

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0094-11     Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10  
Page 10 of 10

 



--------------------------------------------------------------------------------



 



EXHIBIT 1 — LIST OF [*] TECHNICAL PUBLICATIONS
The technical publications covering Aircraft operation and maintenance shall be
delivered to Buyer or Buyer’s Customer in accordance with the following list:
SET OF PUBLICATIONS (HARD COPY OR CD-PDF FORMAT) — QUANTITY:

     
OPERATIONAL SET (*)
  CDROM
1. Airplane Flight Manual (AFM)
  1(**)
2. Weight & Balance Manual (WB)
  1(**)
3. Airplane Operations Manual (AOM)
  1(**)
4. Quick Reference Handbook (QRH)
  1(**)
5. Dispatch Deviation Procedures Manual (DDPM)
  1(**)
6. Standard Operating Procedures Manual (SOPM)
  1(**)
7. Flight Attendant Manual (FAM)
  1(**)
8. Operational Bulletins Set (OB)
  1(**)
9. Master Minimum Equipment List(MMEL)(Non-FAA operators only)
  1(**)  
Note: In case of CD version, the full operational set above shall be recorded in
a single CD disc named “Digital Operation Publications — DOP.
   
 
   
MAINTENANCE SET
   
10. Aircraft Maintenance Manual — AMM Part I (SDS)
  1(**)
11. Aircraft Maintenance Manual — AMM Part II (MPP)
  1(**)
12. Aircraft Illustrated Parts Catalog (AIPC)
  1(**)
13. Fault Isolation Manual (FIM)
  1(**)
14. Maintenance Planning Document (MPD)
  1(**)
15. Wiring Manual (WM)
  1(**)
16. Service Bulletins Set (SB)
  1(**)
17. Service Newsletters (SNL)
  1(**)
18. Parts Information Letter (PIL)
  1(**)
19. Structural Repair Manual — Part I (SRM)
  1(**)
20. Structural Repair Manual — Part II (SRM)
  1(**)
21. Corrosion Prevention Manual (CPM)
  1(**)
22. System Schematic Manual (SSM)
  1(**)
23. Instructions for Ground Fire Extinguishing and Rescue (IGFER)
  1(**)
24. Airport Planning Manual (APM)
  1(**)
25. Illustrated Tool and Equipment Manual (ITEM)
  1(**)
26. Vendor Service Publications Set (if available; supplied directly by the
Vendors)
  1(**)
27. Embraer Component Maintenance Manual (CMM)
  1(**)
28. Nondestructive Testing Manual (NDT)
  1(**)
29. Maintenance Review Board Report (MRB)
  1(**)

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      Ex. 1 to Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10   Page 1
of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 1 — LIST OF [*] TECHNICAL PUBLICATIONS

     
30. Maintenance Facility and Equipment Planning (MFEP)
  1(**)
31. Aircraft Recovery Manual (ARM)
  1(**)
32. Consumable Products Catalog (CPC)
  1(**)
33. Standard Wiring Practices Manual (SWPM)
  1(**)
34. Task Card System (TCS) (available only in CD-pdf)
  1(**)
35. Standards Manual (SM) (available only in CD-pdf)
  1(**)

Note:   (*)One extra hard copy of the Operational Publications will be supplied
on board of each Aircraft.)       (**) One extra copy of every CDROM shall be
provided, upon request pursuant to Article 2.2.1

 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      Ex. 1 to Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10   Page 2
of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2 — SPECIAL INSURANCE CLAUSES
Buyer’s Customer shall include the following clauses in its Hull and
Comprehensive
Airline Liability insurance policies:

a)   Hull All Risks Policy, including War, Hi-jacking and Other Perils.      
“It is hereby understood and agreed that Insurers agree to waive rights of
subrogation against Embraer S. A.including any business entity owned by or
subsidiaries to Embraer, and all partners, executive officers, employees and
stock holders with regard to the insured Aircraft.       This endorsement shall
not operate to prejudice Insurer’s rights of recourse against Embraer S.A. as
manufacturer, where such right of recourse might exist because of egregious
misconduct, including, reckless, willful or intentional misconduct of Embraer as
manufacturer of the Aircraft and had this endorsement not been effected under
this Policy.”   b)   Comprehensive Airline Liability Policy of not less than USD
500,000,000.00 (Five Hundred Million Dollars) each occurrence, each Aircraft and
in the aggregate.       “It is hereby understood and agreed that Embraer S. A.
including any business entity owned by or subsidiaries to Embraer S. A., and all
partners, executive officers, employees and stock holders, are added as an
Additional Insured with respect to the services or Services to be provided
pursuant to this Agreement or its Attachments.       This endorsement does not
provide coverage for Embraer with respect to claims arising out of its legal
liability as manufacturer and shall not operate to prejudice Insurer’s right of
recourse against Embraer in the event of egregious misconduct, including,
reckless, willful or intentional misconduct of Embraer in the performance of the
services or Services to be provided pursuant to this Agreement or its
Attachments.”   c)   Notwithstanding anything to the contrary as specified in
the Policy or any endorsement thereof, the coverage stated in paragraphs a) and
b) above, shall not be cancelled or modified by the Insurer, without 30 Days
advance written notice to Embraer to such effect.

This Endorsement attaches to and forms part of Policy No. ______________, and is
effective from the ____ day of ______, 200____.

      Ex. 2 to Att. “B6” to Am. No. 6 to Purchase Agreement COM0188-10   Page 1
of 1

 



--------------------------------------------------------------------------------



 



AMENDMENT No. 2 TO
LETTER AGREEMENT COM0189-10
This Amendment No. 2 to the Letter Agreement COM0189-10, dated as of May 2, 2011
(“Amendment No. 2”) relates to the Letter Agreement COM0189-10 (the “Letter
Agreement”) between Embraer S.A. (“Embraer”) and Air Lease Corporation (“Buyer”)
dated October 5, 2010 (the “Agreement”). This Amendment No. 2 is between Embraer
and Buyer, collectively referred to herein as the “Parties”.
This Amendment No. 2 sets forth additional agreements between Embraer and Buyer
with respects to the matters set forth herein.
Except as otherwise provided for herein, all terms of the Letter Agreement shall
remain in full force and effect. All capitalized terms used in this Amendment
No. 2 which are not defined herein shall have the meaning given in the Purchase
Agreement and Letter Agreement. In the event of any conflict between this
Amendment No. 2 and the Purchase Agreement and Letter Agreement, the terms,
conditions and provisions of this Amendment No. 2 shall control.
NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1.   [*]

[*]
2. MISCELLANEOUS
The provisions of Articles 18, 19, 28, 29, 30 and 31 of the Purchase Agreement
apply mutatis mutandis. All other provisions of the Letter Agreement that have
not been specifically amended or modified by this Amendment No. 2 shall remain
valid in full force and effect without any change.
 

*   Confidential material omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

      COM0095-11 Amendment No. 2 to Letter Agreement COM0189-10   Page 1 of 2

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT COM0189-10
IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Letter Agreement to be effective as of the date
first written above.

                      EMBRAER S.A.       AIR LEASE CORPORATION    
 
                   
By:
Name:
  /s/ Artur Coutinho
Artur Coutinho       By:
Name:   /s/ John D. Poerschke
 
John D. Poerschke    
Title:
  Executive Vice President of Industrial Operations       Title:   Senior Vice
President      
By:
  /s/ José Luis D’Avila Molina       By:        
Name:
 
 
José Luis D’Avila Molina       Name:  
 
   
Title:
  Vice President, Contracts       Title:        
 
  Airline Market                
 
                   
Date:
  May 2, 1011       Date:   May 2, 1011    
Place:
  São José Campos, SP
Brazil       Place:   Los Angeles, CA    
 
                    Witnesses                
 
                   
By:
Name:
  /s/ Claudiana Bueno
 
Claudiana Bueno       By:
Name:   /s/ Isaura Melendrez
 
Isaura Melendrez    

            COM0095-11 Amendment No. 2 to Letter Agreement COM089-10   Page 2 of
2

 